                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

BLYTHE MCDONNELL &               )
SEAN MCDONNELL,                  )
                                 )
      Plaintiffs,                )
                                 )                  Case No. 4:17-cv-00146-DGK
v.                               )
                                 )
NATIONSTAR MORTGAGE, LLC,        )
FIELD ASSET SERVICES, LLC a/k/a  )
ASSURANT FIELD ASSET SERVICES, )
SOLUTIONSTAR FIELD SERVICES, LLC)
SPECTRUM FIELD SERVICES, INC.,   )
and SOUND MIND REAL ESTATE, LLC, )
                                 )
      Defendants.                )

                                CERTIFICATE OF SERVICE

       COMES NOW Defendant, Spectrum Field Services, Inc., by and through counsel, and

hereby certifies to the Court that Defendant Spectrum Field Services, Inc.’s Responses to

Plaintiffs’ First Requests for Production and Defendant Spectrum Field Services, Inc.’s

Answers to Plaintiffs’ First Interrogatories were served via U.S. Mail to:


Thomas V. Bender
Dirk Hubbard
Horn Aylward & Bandy, LLC
2600 Grand, Ste. 1100
Kansas City, MO 64108
816-421-0700
816-421-0899 Facsimile
tbender@hab-law.com
dhubbard@hab-law.com
    And
Jason K. Rew
Oswald Roam & Rew LLC
601 NW Jefferson Street
P.O. Box 550
Blue Springs, MO 64013-0550




        Case 4:17-cv-00146-DGK Document 116 Filed 10/03/18 Page 1 of 2
816-229-8121
816-229-0802 Facsimile
jrew@orrf-law.com
Attorneys for Plaintiffs

David R. Buchanan
Brown & James, P.C.
2345 Grand Blvd., Suite 2100
Kansas City, MO 64108
816-472-0800
816-421-1183 Facsimile
dbuchanan@bjpc.com
Attorneys for Defendant Nationstar Mortgage, LLC and Solutionstar Field Services, LLC

James C. Morrow
Morrow • Willnauer • Church, L.L.C.
8330 Ward Parkway, Suite 300
Kansas City, MO 64114
816-382-1382
816-382-1383 Facsimile
jmorrow@mwcattorneys.com
Attorneys for Defendant Field Asset Services, LLC

                                          HEPLERBROOM LLC

                                          By: /s/ Katharine A. Watkins
                                                  Thomas J. Magee No. 32871
                                                  Katharine A. Watkins No. 62052
                                                  211 N Broadway, Suite 2700
                                                  St. Louis, MO 63102
                                                  314-241-6160
                                                  314-241-6116 Fax
                                                  tm1@heplerbroom.com
                                                  kaa@heplerbroom.com
                                                  Attorneys for Defendant
                                                  Spectrum Field Services, Inc.




        Case 4:17-cv-00146-DGK Document 116 Filed 10/03/18 Page 2 of 2
